

MASTER SETTLEMENT AGREEMENT


among


SOLAR THIN FILMS, INC.


KRAFT ELEKTRONIKAI ZRT


ZOLTAN KISS


AMELIO SOLAR, INC.


and


RENEWABLE ENERGY SOLUTIONS, INC.


dated as of August 12, 2008


--------------------------------------------------------------------------------




MASTER SETTLEMENT AGREEMENT
 
THIS MASTER SETTLEMENT, dated as of August 12, 2008 (the “Agreement”), is made
and entered into by and among SOLAR THIN FILMS, INC., a Delaware corporation
(the “Company”); KRAFT ELEKTRONIKAI ZRT, a corporation organized and existing
under the laws of Hungary (“Kraft”); AMELIO SOLAR, INC., a Delaware corporation
(“Amelio”); RENEWABLE ENERGY SOLUTIONS, INC., a Delaware corporation (“RESI”);
and ZOLTAN KISS, an individual (“Z. Kiss”).
 
The Company, Kraft, Amelio, RESI and Z. Kiss are hereinafter sometimes
individually referred to as a “Party” and collectively as the “Parties.” Except
as otherwise provided herein, capitalized terms and terms in quotes are defined
in Article I unless otherwise defined in the text.
 
INTRODUCTION
 
This Agreement is made and entered into by the Parties with reference to the
following:
 
A. Reference is made to: (i) a certain Cooperative R&D Contract, dated December
19, 2006 between RESI and the Company (the “R&D Contract”); and (ii) a certain
Marketing and Manufacturing Facility Turn On Function Contract, dated January
30, 2007 between RESI and the Company (the “Marketing and Turn-On Contract”).
 
B RESI, an Affiliate of Z. Kiss, is currently indebted to the Company and/or its
Subsidiaries for goods and services rendered to or on behalf of RESI in the
aggregate amount of the “RESI Debt.”
 
C. Certain issues and disputes have arisen between the Company, RESI and Z. Kiss
with respect to various matters, involving the respective legal rights and
obligations of the parties, certain claims in respect of actions take or omitted
by the Parties and for amounts allegedly owed and certain other matters (all of
the foregoing, collectively, referred to as the “Disputed Issues”).
 
D.  The Amelio Group has prior to the “Closing Date” succeeded to the assets and
businesses of RESI constituting the “PV Technology” and all related rights
thereto relating to the design, development, manufacture and sale of PV
Equipment and PV Modules, including all “a-Si Technology” and “CIGS Technology”
as such terms are defined herein or in the Collateral Documents.
 
E. The Parties hereto desire, pursuant to this Agreement and the “Collateral
Documents” to (i) resolve and release all of the Disputed Claims and any and all
other claims that among the Parties as provided for in the “Mutual Releases”,
(ii) arrange for the purchase by the Company or its designee of all of the
shares of “Company Common Stock” owned by Z. Kiss in the Company pursuant to the
“Stock Purchase Agreement”, and (iii) establish an ongoing working relationship
between the STF Group and Amelio with respect to the future manufacture, sale
and distribution of PV Equipment, PV Modules, “Turnkey PV Module Manufacturing
Facilities” using all PV Technology developed or acquired by the STF Group or
the Amelio Group, pursuant to the “Strategic Alliance and Cross License
Agreement”.
 

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the Parties hereto intending to be bound thereby, hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
In addition to the other terms defined elsewhere in this Agreement, the
following capitalized terms shall have the meanings specified below.
 
Affiliate. The term “Affiliate” shall mean, with respect to any Person, any
other Person controlling, controlled by or under common control with such
Person. The term “control” as used in the preceding sentence means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
 
Amelio Group. The term “Amelio Group” shall mean and include Amelio, RESI and Z.
Kiss, and any direct and indirect Subsidiaries or Affiliates of such Persons,
whether now existing or hereafter formed or acquired.
 
Amelio Group Releases. The term “Amelio Group Releases” shall mean the general
release(s) to be executed and delivered on the Closing Date by each member of
the Amelio Group to the STF Group, in the form of Exhibit II annexed hereto and
made a part hereof.
 
Amelio Undertaking. The term “Amelio Undertaking” has the meaning set forth in
Section 3.4(b).
 
Business Day. The term “Business Day” shall mean any day on which the banks in
New York City, New York, are open for business (excluding Saturday, Sunday and
federal holidays).
 
CG Solar. The term “CG Solar” shall mean CG Solar, formerly known as Weihai Blue
Star Terra Photovoltaic Company, a corporation organized under the laws of the
People’s Republic of China.
 
CG Solar Contract. The term “CG Solar Contract” shall mean the agreement dated
____________ among RESI, the Company and CG Solar, pursuant to which RESI and
the Company (through its Kraft Subsidiary) have been engaged as contractors to
manufacture and install a TurnKey PV Module Manufacturing Facility in WeHai
Shangdong, China for CG Solar or its Affiliate(s).
 
CG Solar Resolution. The term “CG Solar Resolution” means satisfactory
resolution of any open contractual issues between or among CG Solar and any of
the Parties hereto.
 
Closing. The term “Closing” shall mean the date of delivery of this Agreement
and the Collateral Documents and the consummation of the transactions specified
in Article III.
 
2

--------------------------------------------------------------------------------



Closing Date.  The term “Closing Date” shall mean the date of Closing; provided,
that without the prior written consent of the Amelio Group, the Closing Date
shall not occur later than the Outside Closing Date.
 
Collateral Documents. The term “Collateral Documents” means the collective
reference to the Mutual Releases, the Stock Purchase Agreement and the Strategic
Alliance and Cross License Agreement.
 
Common Stock. The term “Common Stock” shall mean the shares of common stock,
$0.01 par value per share of the Company.
 
Contemplated Transaction. The term “Contemplated Transaction” shall mean all of
the transactions contemplated by this Agreement, including the execution,
delivery, and performance of the Collateral Documents and any exhibits thereto,
and any other documents delivered pursuant hereto and thereto.
 
Existing Agreements.  The term “Existing Agreements” shall mean the collective
reference to the Existing RESI Agreements and the Kiss Consulting Agreement.
 
Existing RESI Agreements. The term “Existing RESI Agreements” shall mean the
collective reference to the R&D Contract and the Marketing and Turn-On Contract
referred in Paragraph A of the INTRODUCTION to this Agreement, and any
modifications or amendments thereto.
 
Financing.  The term “Financing” shall mean the public or private sale of
$10,000,000 or more of units of securities (the “Units”) consisting of shares of
Company Common Stock and/or warrants to purchase Company Common Stock, but which
Financing shall include (i) the sale of all or a portion of the 18,000,000
Subject Shares for the account of the Sellers, and (ii) the sale of additional
shares of Common Stock for the account of the Company; provided, that:
 
(a) the sale and issuance by the Company of its Common Stock or other securities
convertible into or exercisable for shares of Company Common Stock shall be at a
price per share or conversion or exercise price per share of $3.30 or more; and
 
(b) such Financing shall contemplate the purchase by the Company and/or one or
more Persons designated by the Company (including public investors) of an
aggregate of 18,000,000 shares of Company Common Stock from Z. Kiss, Joseph
Gregory Kiss and Marla Gabriella Kiss pursuant to the Stock Purchase Agreement.
 
Governmental Entity. The term “Governmental Entity” shall mean any (a) nation,
state, county, city, town, village, district, or other jurisdiction of any
nature; (b)federal, state, local, municipal, foreign, or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal); (d) multi-national organization or body; or (e) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature.
 
3

--------------------------------------------------------------------------------



Kiss Consulting Agreement.  The term “Kiss Consulting Agreement” shall mean that
certain consulting agreement, dated __________ between the Company and Z. Kiss
and any modifications or amendments thereto.
 
Mutual Releases. The term “Mutual Releases” means the comprehensive releases to
be executed by the Parties at the Closing, including the Amelio Group Releases
in the form attached as Exhibit II to this Agreement and the STF Group Releases
in the form attached as Exhibit III to this Agreement.
 
Outside Closing Date. The term “Outside Closing Date” shall mean 5:00 p.m.
(Eastern Standard Time) on November 30, 2008 provided, however, that (i) such
Outside Closing Date may be extended by mutual agreement of the Company and the
Sellers’ Agent (as defined in the Stock Purchase Agreement), and (ii) if the
Company’s registration statement on Form S-1 has not been declared effective by
the Securities and Exchange Commission by the above November 30, 2008 Outside
Closing Date, if the Sellers’ Agent shall receive reasonable assurances from
Maxim Group LLC or other investment banking firm underwriting securities on
behalf of the Company and the Sellers in the “Financing”, as defined and
described in the Stock Purchase Agreement, that in their judgment such Financing
will be consummated, the Sellers’ Agent shall extend the Outside Closing Date to
January 31, 2009.
 
Person . The term “Person” shall mean any individual, partnership, joint
venture, firm, corporation, association, limited liability company, trust or
other enterprise or any governmental or political subdivision or any agency,
department or instrumentality thereof.
 
PV. The term “PV” shall mean photovoltaic.
 
PV Equipment. The term “PV Equipment” shall mean a-Si Equipment, CIGS Equipment
and all other items of machinery, equipment, parts, components and Software
deploying PV Technologies that are used or useful to manufacture and produce
equipment to enable an owner or operator of such equipment to manufacture or
produce PV Modules.
 
PV Modules. The term “PV Modules” shall mean PV cells or modules, whether based
on a-Si Technology, CIGS Technology or other PV Technologies.
 
PV Technologies. The term “PV Technologies” shall mean the collective reference
to (i) a-Si Technology, (ii) CIGS Technology, (iii) microcrystalline a-Si
Technology, or (iv) any other development, improvements, additions or
technologies now or hereafter developed that are used as a coating or other
material to deposit the active layer on PV Modules or in PV Equipment.
 
Qualified Financing. The term “Qualified Financing” has the meaning set forth in
Section 3.5.
 
RESI Debt. The term “RESI Debt” means the net amount of indebtedness, net of
fees payable under the Existing Agreements to the Closing Date, and not to
exceed $1,331,863 owed by RESI to the Company or its Affiliates as of the
Closing Date.
 
RESI Debt Settlement Deliverables. The term “RESI Debt Settlement Deliverables”
means the documents specified in Section 3.5 to be delivered by Z.Kiss and RESI
at the Closing.
 
4

--------------------------------------------------------------------------------



Stock Purchase Agreement. The term “Stock Purchase Agreement” means that certain
stock purchase agreement among the Company, Z. Kiss, Gregory Joseph Kiss, Marla
Gabriella Kiss and Steven H. Gifis, as Sellers’ Agent, in the form attached as
Exhibit I hereto.
 
Strategic Alliance and Cross License Agreement. The term “Strategic Alliance and
Cross License Agreement” is attached hereto as Exhibit IV and has the meaning
therein.
 
STF Group. The term “STF Group” shall mean and include the Company, together
with its wholly-owned Subsidiaries, Kraft and Superior Ventures Corp. and its
majority-owned Subsidiary, Solar Thin Power, Inc., and any future direct and
indirect Subsidiaries or Affiliates of the Company.
 
STF Group Releases. The term “STF Group Releases” shall mean the general
release(s) to be executed and delivered on the Closing Date by the STF Group to
each member of the Amelio Group and their respective officers, directors and
stockholders, in the form of Exhibit III annexed hereto and made a part hereof,
 
Subsidiary. The term “Subsidiary” shall mean any Person of which a majority of
the outstanding voting securities or other voting equity interests are owned,
directly or indirectly, by any other Person.
 
Turnkey PV Module Manufacturing Facilities. The term “Turnkey PV Module
Manufacturing Facilities” shall mean the collective reference to all PV
Equipment and related components and software that are installed in any facility
owned and operated by any Person to enable such Person to produce PV Modules in
all PV Technologies.
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
 
Except as set forth on a referenced “Schedule” to this ARTICLE II, each of the
Parties hereby represents and warrants to the other Parties as follows:
 
2.1. Organization and Good Standing. If such Party is an entity, it is duly
organized, validly existing and in good standing under the laws of the state of
its organization, has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now conducted, is duly
qualified or authorized to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction in which it owns or leases real
property and each other jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where the failure to be so qualified, authorized or in good standing does not
have and would not reasonably be expected to have material adverse effect on
such Party.
 
5

--------------------------------------------------------------------------------



2.2. Authorization of Agreement. Such Party has all requisite power and
authority (i) to enter into and deliver this Agreement and the Collateral
Documents and other documents provided for herein to which it is a party and to
carry out the transactions contemplated hereby and by each other agreement,
document, or instrument or certificate contemplated by this Agreement, (ii) to
enter into and deliver all documents required or necessary to be executed by it
in connection with the consummation of the transactions contemplated by this
Agreement (collectively the “Documents”), and (iii) to consummate the
contemplated transactions. This Agreement has been and the Documents will be
when delivered duly and validly executed and delivered hereunder and (assuming
the due authorization, execution and delivery by the other parties hereto and
thereto) this Agreement constitutes and the Documents will constitute when
delivered the legal, valid and binding obligations of such Party, enforceable
against it in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
2.3. No Conflict. Except as set forth on Schedule 2.3 hereto, neither of the
execution and delivery by the Party of this Agreement and of the Documents, nor
the compliance by such Party with any of the provisions hereof or thereof will
(i) conflict with, or result in the breach of, any provision of the governing
documents of such Party , (ii) conflict with, violate, result in the breach of,
or constitute (with or without due notice, lapse of time or both) a default
under, result in the acceleration of, create in any Person the rights to
accelerate, terminate, modify or cancel, or require any notice, consent or
waiver under, any note, bond, mortgage, indenture, license, agreement or other
obligation to which such Party is a party or by which such Party or any of its
properties or assets are bound or (iii) violate any statute, rule, regulation,
order or decree of any government agency by which such Party is bound, except,
in the case of clauses (ii) and (iii), for such violations, breaches or defaults
as would not, individually or in the aggregate, have a material adverse effect
on such Party.
 
2.4. Except as set forth in Schedule 2.4, no consent, waiver, approval, order,
permit or authorization of, or declaration or filing with, or notification to,
any Person or government agency is required on the part of such Party in
connection with the execution and delivery of this Agreement or the Documents or
the compliance by such Party with any of the provisions hereof or thereof.
 
2.5. Litigation. Except as would not reasonably be expected to have a materially
adverse effect on the ability of a Party to close hereunder or as set forth on
Schedule 2.5 hereto, (a) there is no proceeding now in progress or pending or,
to the knowledge of the Party, threatened against the Party or any Affiliate or
the assets or the business of the Party and (b) such Party is not subject to any
order, writ, injunction or decree of any court or other government agency.
 
2.6. Compliance with Laws; Permits. Except as provided on Schedule 2.6 hereto,
each Party (a) has complied in all respects with all federal, state, and local
laws, rules, ordinances, codes, consents, authorizations, registrations,
regulations, decrees, directives, judgments and orders applicable to it and its
business other than where noncompliance would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect and (b) has
all federal, state, and local governmental permits necessary in the conduct of
its business as currently conducted and to own and use its assets in the manner
in which such assets are currently owned and used other than where the failure
to possess such permits would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect, such permits are in full force
and effect, and no violations have been recorded in respect of any such permit,
and no proceeding is pending or, to the best knowledge of the Party, threatened
to revoke or limit any such permit.
 
6

--------------------------------------------------------------------------------



2.7. Brokers. No Party nor any of their respective directors, officers,
employees or representatives has employed any broker or finder in connection
with the contemplated transactions.
 
ARTICLE III
 
COVENANTS, CONDITIONS AND CLOSING
 
3.1. Consents and Approvals. Each Party hereby covenants and agrees to use its
commercially reasonable efforts to fulfill its obligations hereunder and under
the Collateral Documents. In addition, the Parties to this Agreement agree to
refrain, directly or indirectly from utilizing any information, materials, or
equipment of any kind, or type in any way or nature other than as contemplated
hereunder. Further, neither Party will circumvent the intent or spirit of this
agreement or a Party by attempting to take advantage of materials, equipment, or
research and development performed by the other Party. Each of the Parties
recognize that the provisions of this Section 3.1 and Section 3.2 below are an
essential and material part of this Agreement and the Collateral Documents.
 
3.2. Conditions to Closing. The obligations of the Parties to consummate the
transaction contemplated by this Agreement are subject to the satisfaction of
each of the following conditions on or before the Closing Date:
 
(a) Representations and Warranties. The representations and warranties of the
Parties contained in this Agreement shall have been true and correct in all
material respects on the date of this Agreement and shall be true and correct in
all material respects at and as of the Closing Date as though made as of the
Closing Date, except to the extent that such representations and warranties
shall have been updated to the Closing Date without material change, or are
qualified by the term “material,” or contain a term such as “Material Adverse
Change,” in which case such representations and warranties (as so written) shall
be true and correct in all respects on the date of this Agreement and as of the
Closing Date;
 
(b) Covenants. The Parties shall have duly performed and complied in all
material respects with all covenants and obligations required by this Agreement
to be performed or complied with by the Parties on or prior to the Closing,
except to the extent that such covenants are qualified by the term “material,”
or contain a term such as “Material Adverse Change,” in which case such
covenants (as so written) shall be true and correct in all respects on or prior
to the Closing Date;
 
(c)  Absence of Litigation. No action or proceeding shall be pending by or
before any court or other Governmental Entity seeking to restrain, prohibit or
invalidate the Contemplated Transactions;
 
(d) Additional Agreements/Documents. Execution and delivery of the Stock
Purchase Agreement, Amelio Group Release, STF Group Release, and the Strategic
Alliance and Cross License Agreement, all in the form attached hereto as
Exhibits I, II, III, and IV;
 
7

--------------------------------------------------------------------------------



(e) Non-Competition and Non-Solicitation Agreement.  Execution and delivery of a
non-competition and non-solicitation agreement between Amelio, Z. Kiss and RESI
(“Non-Competition and Non-Solicitation Agreement”) containing non-competition
and non-solicitation covenants and agreements of RESI and Z. Kiss; which
Non-Competition and Non-Solicitation Agreement shall expressly name STF as a
third party beneficiary to such non-competition and non-solicitation covenants
and agreements, and shall (as to such provisions) be in form and content
acceptable to STF in the exercise of its sole discretion.
 
(f) Financing. Consummation of the Financing by the Company; and
 
(g)  General. All actions to be taken by the Parties in connection with
consummation of the transactions contemplated hereby and all other documents
required to effect the transactions contemplated hereby will be reasonably
satisfactory in form and substance to the Parties.
 
3.3. Closing. As a part of a simultaneous Closing, on the Closing Date the
Parties shall execute and exchange the following Collateral Documents:
 
(a) Amelio. Amelio shall deliver fully executed copies of the Collateral
Documents to which it is a party, including:
 
(i) Amelio Group Releases; and
 
(ii) Strategic Alliance and Cross License Agreement.
 
(b) STF Group. The applicable members of the STF Group shall deliver fully
executed copies of the Collateral Documents to which they are a party,
including.
 
(i) STF Group Releases;
 
(ii) Stock Purchase Agreement; and
 
(iii) Strategic Alliance and Cross License Agreement.
 
(c) Z. Kiss and RESI. Z. Kiss and RESI shall deliver fully executed copies of
the following Collateral Documents to which they are a party:
 
(i) Amelio Group Releases;
 
(ii) Stock Purchase Agreement; and
 
(iii) RESI Debt Settlement Deliverables.
 
3.4. RESI Debt Settlement Payment and Deliverables. The Parties hereto
acknowledge that as at the date of this Agreement, RESI is currently indebted to
the Company or its Subsidiary in the amount of $1,331,863 in respect to the RESI
Debt. On the Closing Date, the RESI Debt shall be settled and paid, as follows:
 
8

--------------------------------------------------------------------------------



(a) Z. Kiss shall pay to the Company (out of the proceeds received by him from
the sale of his 10,000,000 Subject Shares under the Stock Purchase Agreement)
the aggregate sum of $434,315 and, to the extent not previously paid, an
additional amount equal to the “RESI Debt Balance” described in Section 3.4(c)
below (the “Settlement Payment”);
 
(b) Z. Kiss shall cause RESI to transfer to the Company an aggregate number of
shares of CG Solar, formerly known as Weihai Blue Star Terra Photovoltaic
Company, a corporation organized under the laws of the People’s Republic of
China (“CG Solar”) representing five (5%) of the issued and outstanding capital
shares of CG Solar, and having an agreed upon value of $500,000 (the
“Transferred CG Solar Equity”); and
 
(c) If not paid prior to the Closing Date, the remaining $397,548 (the “RESI
Debt Balance”) shall be paid to the Company on the earliest to occur of: (i) on
the Closing Date as an additional deduction from the proceeds otherwise payable
to Z. Kiss as the purchase price under the Stock Purchase Agreement from the
sale of his 10,000,000 shares of Common Stock of the Company; (ii) out of the
net proceeds of a financing by Amelio (the “Amelio Financing”); provided, that
such Amelio Financing shall be not less than $10,000,000; or (iii) January 31,
2009. To the extent that the RESI Debt Balance shall be paid on the Closing Date
pursuant to Section 3.4(c)(i) above, then Amelio shall issue to Z. Kiss its
promissory note due and payable on the earlier to occur consummation of the
Amelio Financing or one year from the Closing Date. Amelio hereby agrees to
guaranty payment of the RESI Debt Balance to the Company.
 
3.5. Termination of Existing Agreements. As at the Closing Date, all of the
Existing Agreements, including, without limitation, the R&D Contract and the
Marketing and Turn-On Contract are hereby terminated and rendered null and void.
Except as expressly provided in the Strategic Alliance and Cross License
Agreement, no Party to any of the Existing Agreements shall have any further
rights or obligations thereunder from and after the Closing Date, and all
financial obligations, if any, of any of the Parties to the Existing Agreements
shall be deemed fully paid and extinguished.
 
3.6. Termination of All Disputed Issues. On the Closing Date, all Disputed
Issues among any or all of the Parties hereto or their Affiliates shall be
deemed to be fully resolved and settled.
 
3.7. Simultaneous Closings. Consummation of the transactions contemplated by
this Agreement shall occur simultaneous with, and is subject to and conditioned
upon, the consummation of the transactions contemplated by the Stock Purchase
Agreement and the execution and delivery of all of the Exhibits to this
Agreement.
 
ARTICLE IV
 
ADDITIONAL AGREEMENTS OF THE PARTIES
 
4.1. Limited Scope of Collateral Agreements. Subject at all times to the
continued compliance by RESI and Z. Kiss of their obligations under the
restrictive covenants set forth in Section 3.2 of this Agreement, it is
expressly understood and agreed among all Parties hereto that, each of the
Amelio Group and the STF Group may individually (a) engage, directly or with
third Persons, in the development, design and exploitation of a-Si Technology,
microcrystalline a-SI Technology or any development, improvements, additions or
technologies now or hereafter developed (other than CIGS Technology) that are
used as a coating or other material to deposit the active layer on PV Modules or
in PV Equipment; and (b) manufacture, sell, distribute or otherwise deal in PV
Equipment, PV Modules, Turnkey PV Module Manufacturing Facilities or power
plants or projects, that use any PV Technologies, other than CIGS Technology,
without regard to this Agreement or any obligation to any other Party or Parties
to this Agreement.
 
9

--------------------------------------------------------------------------------



4.2. Competition. Except only to the extent expressly provided in Section 3.2 of
this Agreement and in the Collateral Documents, it is expressly understood and
agreed that each of the Amelio Group and the STF Group are free to engage in
activities that may or shall compete with the other throughout the world. 
 
ARTICLE V
MISCELLANEOUS
 
5.1. Expenses. Whether or not the transactions contemplated hereby are
consummated, each Party shall bear its own costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby
 
5.2. Construction of this Agreement. All of the Parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement. In the
event any ambiguity or question of interpretation arises, this Agreement and the
other documents and instruments executed in connection with this Agreement shall
be construed as if drafted jointly, and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement or such other documents and instruments. Any item
disclosed on a disclosure schedule to this Agreement shall be deemed disclosed
for and incorporated into all other disclosure schedules to which such item is
applicable. The term “including” in this Agreement shall mean “including without
limitation”. All references to immediately available funds or dollar amounts
contained in this Agreement shall mean United States dollars. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. References to
“schedules” or “sections” herein shall be deemed to refer to the applicable
disclosure schedule or section of this Agreement.
 
5.3. Successors and Assigns.  This Agreement shall inure to the benefit of, and
be binding upon and enforceable against, the successors and permitted assigns of
the respective Parties hereto.
 
5.4. Amendments. No amendment to or modification of this Agreement shall be
effective unless it shall be in writing and signed by Amelio, acting on behalf
of all of the members of the Amelio Group, and by the Company, acting on behalf
of all members of the STF Group.
 
5.5. Notices. All notices and other communications given under this Agreement
shall be in writing and shall be deemed duly given (a) on the date of delivery,
if delivered personally, (b) on the date of transmission, if sent via facsimile
transmission to the facsimile number given below, and telephonic or written
confirmation of receipt is obtained promptly after completion of transmission,
(c) the Business Day after the date of delivery to a reputable and recognized
next-day express courier service, or (d) three Business Days after (or, in the
case of a notice or communication sent overseas, ten Business Days after) being
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the Parties at the following addresses (or at such other address for
a party as shall be specified by like notice):
 
10

--------------------------------------------------------------------------------




If to the STF Group, to:
Solar Thin Films, Inc.
 
505 Grove Street
 
Haddonfield, New Jersey 08033
 
Attn: Peter Lewis, Chief Executive Officer
 
Tel: (856) 673-1749
 
Fax: (609) 434-0602
 
Email: plewis@solarthinfilms.com
   
with a required copy to:
Hodgson Russ LLP
 
1540 Broadway
 
New York, New York 10036
 
Attention: Stephen A. Weiss, Esq.
 
Tel: (212) 751-4300
 
Facsimile: (212) 751-0928
 
email: sweiss@hodgsonruss.com
   
If to Amelio Group, to:
   
Amelio Solar, Inc.
 
200 Ludlow Drive, Suite C
 
Ewing, NJ 08638
 
Attention: Bruce Bower, CEO
 
Tel: 609-434-0600
 
Facsimile:609-434-0602
 
email: bdbower@yahoo.com
   
with a required copy to:
Day Pitney LLP
 
7 Times Square Tower
 
New York, New York 10036
 
Attention: Sabino (Rod) Rodriguez III
 
Tel: (212) 297-2454
 
Facsimile: (718) 764-4356
 
email: srodriguez@daypitney.com



Such addresses may be changed, from time to time by means of a notice given in
the manner provided in this Section (provided that no such notice shall be
effective until it is received by the other Parties hereto).
 
11

--------------------------------------------------------------------------------



5.6. Consent to Jurisdiction. Each of Parties do hereby irrevocably submits to
the exclusive jurisdiction of (a) the Supreme Court of the State of New York
sitting in New York County, and (b) the United States District Court for the
Southern District of New York, for the purposes of any suit, action or other
proceeding arising out of this Agreement and the Collateral Documents or any
transaction contemplated hereby or thereby, except in each case with respect to
any matters related to title or possession of real property, and any other
matters that are justiciable only under the jurisdiction of another court. Each
of the Parties irrevocably consent to service of process out of such courts in
any action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, or by recognized overnight courier or delivery
service, to the Parties at their respective addresses set forth herein. Each of
the Parties irrevocably waives any objection which it may now or hereafter have
to the laying of venue of any of the aforesaid actions or proceedings arising
out of or in connection with this Agreement brought in the courts referred to
above and hereby further irrevocably waives and agrees, to the full extent
permitted by Applicable Law, not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in any
inconvenient forum.
 
5.7. Dispute Resolution Procedure. 
 
(a) General. The parties desire to resolve disputes arising out of this
Agreement without litigation. Accordingly, the parties agree to use the dispute
resolution procedures set forth in this Section 5.7 (the “Dispute Resolution
Procedures”) as their sole means of adjudication with respect to any controversy
or claim arising out of or relating to this Agreement or its breach, unless
otherwise specified herein.
 
(b) Dispute Notice. At the written request of any Party (a “Dispute Notice”),
the Parties to the dispute will, within seven Business Days of the Dispute
Notice, appoint knowledgeable, responsible representatives of the Parties to the
dispute, to meet and negotiate in good faith to resolve any dispute arising
under this Agreement. The Parties intend that these negotiations be conducted by
business representatives, including at least one senior executive of each Party
to the dispute. The representatives shall meet and confer, in person, not later
than such seventh Business Day after the date of the Dispute Notice. The
location, format, frequency, duration and conclusion of these discussions shall
be left to the discretion of the representatives; provided that, the duration
shall not exceed 30 days from the date of the Dispute Notice (an “Action Date”)
unless extended by mutual written agreement of the parties setting forth a new
Action Date. The Dispute Notice and any extension shall specify the Action Date.
The Dispute Notice shall set forth the nature of the dispute, in reasonable
detail. Discussion and correspondence among the representatives for purposes of
these negotiations shall be treated as confidential information developed for
purposes of settlement, exempt from discovery and production, and shall not be
admissible in the mediation or arbitration described below. Documents identified
in or provided with such communications, which are not prepared for purposes of
the negotiations, are not so exempted and may, if otherwise admissible, be
admitted in evidence in the arbitration. If the Parties are unable to resolve
any disputes arising under or relating to this Agreement (each a “Dispute”)
using the process described in this Section 5.7(b) within the time period
provided, including without limitation disputes regarding a breach or default
under this Agreement, the Parties shall mediate such dispute pursuant to the
mediation provisions set forth in Section 5.7(c).
 
12

--------------------------------------------------------------------------------



(c) Mediation. Within 20 days of the Action Date, the Parties shall select a
mediator for non-binding mediation. If the parties are unable to mutually agree
on a mediator, each Party shall select a mediator and those selected mediators
shall intern select the single mediator to mediate over the disputes referenced
in the Dispute Notice. The mediation shall continue for no more than 30 days
from the selection of the mediator, unless the Parties mutually agree to extend
the mediation for an additional fixed period of time. If the Parties are unable
to resolve any Disputes using the process described in this Section 5.7(b)
within the time period provided, including without limitation disputes regarding
a breach or default under this Agreement, the Parties shall arbitrate such
dispute pursuant to the arbitration provisions set forth in Section 5.7(d).
 
(d) Arbitration. Any Dispute that has not been resolved within the time period
provided for in Section 5.7(c) shall be resolved by a single arbitrator in
binding arbitration. The Dispute Notice shall automatically serve as a written
notice of a request to submit the Dispute for arbitration if there has not been
a resolution of the Dispute by the Mediation Action Date, and the Parties agree
to submit the Dispute to a single arbitrator who shall be appointed within 30
days after the expiration of the Mediation Action Date (the “Submission
Period”). During the Submission Period, the Parties shall appoint the arbitrator
in accordance with the Commercial Arbitration Rules (then in effect) of the
American Arbitration Authority (“AAA”), as modified below. No punitive damages
(or any other amount awarded for the purpose of imposing a penalty) will be
awarded for a breach of this Agreement.
 
(i) During the Submission Period, the Parties may submit a request for discovery
to the arbitrator, who shall determine whether the scope of the requested
discovery is appropriate or useful for the resolution of the Dispute and order
the discovery in their discretion; provided that such discovery process shall be
concluded not later than 30 days following the Submission Period (the “Discovery
Close Date”).
 
(ii) The arbitration hearing shall be fixed by the arbitrator to be not sooner
than 20 days nor later than 45 days after the Discovery Close Date (the “Hearing
Date”). The hearing shall be located at a neutral site as mutually agreed by the
Parties, or if the Parties cannot so agree, then the location of the arbitration
shall be held in New York City, New York. The Federal Rules of Evidence shall
apply to the arbitration hearing. The Party bringing a particular claim or
asserting an affirmative defense will have the burden of proof with respect
thereto. Each Party shall bear the burden of persuasion with respect to its
proposal for resolution of the matter. The arbitration proceedings and all
testimony, filings, documents and information relating to or presented during
the arbitration proceedings shall be deemed to be information subject to the
confidentiality provisions of this Agreement. The arbitrator shall set he rules
for document length, response times, and witnesses. The arbitrators will have no
power or authority, pursuant to the rules of the AAA or otherwise, to relieve
the Parties from their agreement hereunder to arbitrate or otherwise to amend or
disregard any provision of this Agreement, including without limitation the
provisions of Section 3.2 and this Section.
 
(iii) Should an arbitrator refuse or be unable to proceed with arbitration
proceedings as called for by this Section, the Arbitrator shall be replaced
pursuant to the rules of the AAA. If an arbitrator is replaced after the
arbitration hearing has commenced, then a rehearing shall take place in
accordance with this Section and the rules of the AAA.
 
(iv) Within fifteen (15) days after completion of the arbitration proceedings,
the Arbitrator will prepare and distribute to the Parties a writing setting
forth the arbitrator’s reasons for the determination. The findings and
conclusions and the award, if any, shall be deemed to be confidential
information of the Parties. Neither Party may disclose such information to any
third Party other than their professional advisors or as required by law or
regulations, except in connection with an action to enforce the award.
 
13

--------------------------------------------------------------------------------



(v) The arbitrator is instructed to schedule promptly all discovery and other
procedural steps and otherwise to assume case management initiative and control
to effect an efficient and expeditious resolution of the Dispute. The
arbitrators are authorized to issue monetary sanctions against either Party if,
upon a showing of good cause, such Party is unreasonably delaying the
proceeding.
 
(vi) Any award rendered by the arbitrators will be final, conclusive, and
binding upon the Parties and any judgment thereon may be entered and enforced in
any court of competent jurisdiction.
 
(vii) The non-prevailing Party to an arbitration shall pay its own expenses, the
fees of the arbitrator, the administrative fee of the AAA, and the expenses,
including without limitation, reasonable attorneys’ fees and costs, and expert
and witness fees and costs, incurred by the other Party to the arbitration. In
the case of a decision which partially favors each Party, expenses shall be paid
as determined by the arbitrator. In connection with any judicial proceeding to
compel arbitration pursuant to this Agreement or to confirm, vacate or enforce
any award rendered by the arbitrator, the prevailing Party in such a proceeding
shall be entitled to recover reasonable attorney’s fees and expenses incurred in
connection with such proceedings, in addition to any other relief to which it
may be entitled.
 
(e) Injunctive Relief. Notwithstanding anything to the contrary, no Party to
this Agreement shall have any obligation to arbitrate claims for injunctive
relief, as to which any Party shall be entitled to seek and obtain relief
exclusively from the state or federal courts sitting in New York City, New York,
and each Party hereby irrevocably submits to the jurisdiction of any such court;
provided that, any and all claims for damages shall remain subject to
arbitration.
 
5.8. Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof and the Parties hereto shall negotiate in good faith to modify this
Agreement, so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby may be consummated as originally contemplated.
 
5.9. Waiver. Waiver of any term or condition of this Agreement by any Party
shall be effective if in a writing signed by the Party against whom such waiver
is asserted. Any such waiver shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition, or a waiver of any
other term of this Agreement. No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
14

--------------------------------------------------------------------------------



5.10. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties to this Agreement and delivered to the other Parties, it
being understood that all Parties need not sign the same counterpart.
 
5.11. Entire Agreement. This Agreement, including the Collateral Documents,
other Exhibits and the other documents delivered pursuant hereto and thereto,
contains the entire agreement and understanding between the Parties hereto with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements, negotiations, correspondence, undertakings and understandings, oral
or written, relating to such subject matter.
 
5.12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within the State of New York,
without regard to the conflicts of law principles of such state.
 
5.13. Time is of the Essence. Time is of the essence in the performance of this
Agreement.
 
[the balance of this page intentionally left blank – signature page follows]

15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.
 
AMELIO SOLAR, INC.
 
By:
/s/ Bruce Bower
Name: Bruce Bower
Title: Chief Executive Officer
 
RENEWABLE ENERGY SOLUTIONS, INC.
 
By:
/s/ Zoltan Kiss
Name: Zoltan Kiss
Title: Director
 
/s/ Zoltan Kiss
ZOLTAN KISS
 
SOLAR THIN FILMS, INC.
 
By
/s/ Robert M. Rubin
Name: Robert M. Rubin
Title: Chairman and CFO
 
KRAFT ELEKTRONIKAI ZRT
 
By
/s/ Robert M. Rubin
Name: Robert M. Rubin,
Title: Chairman

 

--------------------------------------------------------------------------------



Exhibit I


Stock Purchase Agreement


[separate document]
 
-17-

--------------------------------------------------------------------------------



Exhibit II


Form of Amelio Group Release


AMELIO GROUP RELEASE


This Amelio Group Release (the “Amelio Release”) is entered into as of August
__, 2008, by and among AMELIO SOLAR, INC. (“Amelio”), RENEWABLE ENERGY
SOLUTIONS, INC., (“RESI”), ZOLTON KISS (“Z. Kiss”), and their existing and
future direct and indirect Subsidiaries or Affiliates and are hereinafter
sometimes collectively referred to as the “Amelio Group” in favor of SOLAR THIN
FILMS, INC. (“STF”), together with its wholly-owned Subsidiaries, KRAFT
ELEKTRONIKAI ZRT (“Kraft”) and SUPERIOR VENTURES CORP. (“Superior”) and its
majority-owned Subsidiary, SOLAR THIN POWER, INC. (“STP”), and the Company’s
future direct and indirect Subsidiaries or Affiliates and are hereinafter
sometimes collectively referred to collectively as the “STF Group.” The
foregoing parties are hereinafter sometimes also referred to collectively as the
“Parties” or individually as a “Party”. Defined terms used herein but not
otherwise defined herein shall have the meaning attributed to them in the Master
Settlement Agreement (as defined below).


RECITALS


WHEREAS, the Parties entered into a Master Settlement Agreement, on the same
date hereof, to resolve all claims and controversies among the Parties; (the
“Settlement Agreement”);
 
WHEREAS, STF, KRAFT, and AMELIO entered into a Strategic Alliance and Cross
License Agreement, dated the same date hereof, for the purposes of defining
their future cooperation and obligations to one another;
 
WHEREAS, the members of the Amelio Group wish to release the members of the STF
Group from all claims, causes of action, demands, costs, expenses or other
obligations;
 
NOW THEREFORE, in consideration, the receipt and sufficiency of which are hereby
acknowledged, the Amelio Group hereby stipulates and agrees as follows:


AGREEMENT


1. Amelio Group Release


In consideration of the terms and conditions of the Settlement Agreement,
incorporated herein by reference, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the general release(s)
by each member of the Amelio Group to each member of the STF Group pursuant to
which, inter alia, each member of the Amelio Group shall jointly and severally
irrevocably release each member of the STF Group, and all of their respective
officers, directors and stockholders, from all claims, causes of action,
demands, costs, expenses or other obligations (collectively, “Claims”) that any
one or more members of the Amelio Group may individually or collectively have as
of the Closing Date against the STF Group and/or their respective officers,
directors or stockholders, including, without limitation, all Claims under the
Existing Contracts, and shall release each member of the STF Group and their
respective officers, directors or stockholders from all such Claims; provided,
however, that the foregoing shall not be deemed to constitute a release with
respect to (a) the ongoing obligations of the STF Group under the Settlement
Agreement, the Exhibits thereto, and the Collateral Documents, and (b) certain
rights that the children of Z. Kiss may have following the Closing Date with
respect to their ownership of shares of Company Common Stock that such Persons,
solely in their capacities as stockholders, will retain in the Company following
the Closing Date.
 
-18-

--------------------------------------------------------------------------------



2. Confidentiality
 
It is understood by the Parties that this Amelio Release is a requirement under
the Settlement Agreement . None of the Parties shall, directly or indirectly,
disclose, cause to be disclosed or permit to be disclosed, the existence or
contents and terms of this Amelio Release, except as necessary to disclose to
the disclosing Party’s auditors, lawyers and agents, or if disclosure is
required by law.


3. Enforcement


Nothing in this Amelio Release shall prevent any Party from commencing an action
to enforce the terms, conditions and obligations of the Settlement Agreement.


4. Joint Drafting
 
This Amelio Release reflects the joint drafting efforts of all Parties hereto
and any ambiguities herein shall not be construed against any Party hereto. 


5. Amendments


This Amelio Release may not be amended, revoked or modified, in whole or in
part, except by a writing executed by all of the Parties.


6. Governing Law and Jurisdiction
 
This Amelio Release shall be governed by and interpreted under the laws of the
State of New York, without giving effect to principles of conflicts of law. The
Parties agree that any dispute or default arising out of and/or relating in any
manner to the terms or provisions of this Amelio Release may be brought in any
court of competent jurisdiction in the State of New York, and by execution and
delivery of this Amelio Release, each party (i) accepts, generally and
unconditionally, the jurisdiction of such courts and any related appellate
court, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Amelio Release and (ii) irrevocably waives any objection it
may now or hereafter have as to the venue of any such suit, action or proceeding
brought in such a court or that such court is an inconvenient forum.
 
-19-

--------------------------------------------------------------------------------



7. Execution


This Amelio Release may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


8. Unenforceability
 
If any term, provision and/or obligation of this Amelio Release shall be
adjudicated by the Court to be unenforceable in any situation and/or as to any
Party, person and/or entity, the remaining terms, conditions and obligations
shall remain enforceable to the maximum extent in all other situations and as to
all other Parties, persons and/or entitles.
 
9. Authorization
 
The Parties hereto represent and acknowledge that the persons signing this
Amelio Release are fully authorized to enter into this Amelio Release on their
behalf.
 
[Remainder of page intentionally left blank]

-20-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Amelio Release to be
executed as of the date indicated above.
 

 
AMELIO SOLAR, INC.
       
By:
         
Name: 
Title:  
     
RENEWABLE ENERGY SOLUTIONS, INC.
     
By:
           
Name: 
Title: 
            
 
ZOLTAN KISS  

 
-21-

--------------------------------------------------------------------------------



Exhibit III


STF Group Release
 
STF GROUP RELEASE


This STF Group Release (the “STF Release”) is entered into as of August __,
2008, by and among SOLAR THIN FILMS, INC. (“STF”), together with its
wholly-owned Subsidiaries, KRAFT ELEKTRONIKAI ZRT (“Kraft”) and SUPERIOR
VENTURES CORP. (“Superior”) and its majority-owned Subsidiary, SOLAR THIN POWER,
INC. (“STP”), and the Company’s future direct and indirect Subsidiaries or
Affiliates and are hereinafter sometimes collectively referred to collectively
as the “STF Group” in favor of AMELIO SOLAR, INC. (“Amelio”), RENEWABLE ENERGY
SOLUTIONS, INC., (“RESI”), ZOLTON KISS (“Z. Kiss”), and their existing and
future direct and indirect Subsidiaries or Affiliates and are hereinafter
sometimes collectively referred to as the “Amelio Group”. The foregoing parties
are hereinafter sometimes also referred to collectively as the “Parties” or
individually as a “Party”. Defined terms used herein but not otherwise defined
herein shall have the meaning attributed to them in the Master Settlement
Agreement (as defined below).


RECITALS


WHEREAS, the Parties entered into a Master Settlement Agreement, on the same
date hereof, to resolve all claims and controversies among the Parties; (the
“Settlement Agreement”);
 
WHEREAS, STF, KRAFT, and AMELIO entered into a Strategic Alliance and Cross
License Agreement, dated the same date hereof, for the purposes of defining
their future cooperation and obligations to one another;
 
WHEREAS, the members of the STF Group wish to release the members of the Amelio
Group from all claims, causes of action, demands, costs, expenses or other
obligations;
 
NOW THEREFORE, in consideration, the receipt and sufficiency of which are hereby
acknowledged, the STF Group hereby stipulates and agrees as follows:


AGREEMENT


1. STF Group Release


In consideration of the terms and conditions of the Settlement Agreement,
incorporated herein by reference, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the general release(s)
by each member of the STF Group to each member of the Amelio Group pursuant to
which, inter alia, each member of the STF Group shall jointly and severally
irrevocably release each member of the Amelio Group and all of their respective
officers, directors and stockholders, from all claims, causes of action,
demands, costs, expenses or other obligations (collectively, “Claims”) that any
one or more members of the STF Group may individually or collectively have as of
the Closing Date against the Amelio Group and/or their respective officers,
directors or stockholders, including, without limitation, all Claims under the
Existing Contracts, and shall release each member of the Amelio Group and their
respective officers, directors or stockholders from all such Claims; provided,
however, that the foregoing shall not be deemed to constitute a release with
respect to the ongoing obligations of the Amelio Group under the Settlement
Agreement, the Exhibits thereto, and the Collateral Documents.
 
-22-

--------------------------------------------------------------------------------



2. Confidentiality
 
It is understood by the Parties that this STF Release is a requirement under the
Settlement Agreement . None of the Parties shall, directly or indirectly,
disclose, cause to be disclosed or permit to be disclosed, the existence or
contents and terms of this STF Release, except as necessary to disclose to the
disclosing Party’s auditors, lawyers and agents, or if disclosure is required by
law.


3. Enforcement


Nothing in this STF Release shall prevent any Party from commencing an action to
enforce the terms, conditions and obligations of the Settlement Agreement.


4. Joint Drafting
 
This STF Release reflects the joint drafting efforts of all Parties hereto and
any ambiguities herein shall not be construed against any Party hereto. 


5. Amendments


This STF Release may not be amended, revoked or modified, in whole or in part,
except by a writing executed by all of the Parties.


6. Governing Law and Jurisdiction
 
This STF Release shall be governed by and interpreted under the laws of the
State of New York, without giving effect to principles of conflicts of law. The
Parties agree that any dispute or default arising out of and/or relating in any
manner to the terms or provisions of this STF Release may be brought in any
court of competent jurisdiction in the State of New York, and by execution and
delivery of this STF Release, each party (i) accepts, generally and
unconditionally, the jurisdiction of such courts and any related appellate
court, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this STF Release and (ii) irrevocably waives any objection it
may now or hereafter have as to the venue of any such suit, action or proceeding
brought in such a court or that such court is an inconvenient forum.
 
7. Execution


This STF Release may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
-23-

--------------------------------------------------------------------------------



8. Unenforceability
 
If any term, provision and/or obligation of this STF Release shall be
adjudicated by the Court to be unenforceable in any situation and/or as to any
Party, person and/or entity, the remaining terms, conditions and obligations
shall remain enforceable to the maximum extent in all other situations and as to
all other Parties, persons and/or entitles.
 
9. Authorization
 
The Parties hereto represent and acknowledge that the persons signing this STF
Release are fully authorized to enter into this STF Release on their behalf.
 
[Remainder of page intentionally left blank]
 
-24-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have caused this Amelio Release to be
executed as of the date indicated above.
 

 
SOLAR THIN FILMS, INC.
       
By
         
Name: Robert M. Rubin
Title: Chairman and CFO  
     
KRAFT ELEKTRONIKAI ZRT 
       
By
         
Name: Robert M. Rubin,
Title: Chairman
     
SUPERIOR VENTURES CORP.
       
By
         
Name: Robert M. Rubin,
Title: Chairman
 
 
SOLAR THIN POWER, INC.
       
By
       
 
Name: Robert M. Rubin,
Title: Chairman

 

--------------------------------------------------------------------------------


 
Exhibit IV
 
Strategic Alliance and Cross License Agreement
 

--------------------------------------------------------------------------------


 